The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubert et al. (US 6957608) in view of Meinder et al. (US 2011/0240350) and Sugasaki (US 8859669), further in view of Applicant’s Admitted Prior Art (AAPA).  	Regarding claim 1, Hubert et al. disclose “a printing plate (item 300’) comprising: 	a substrate containing an elastic body swellable by a solvent in an ink (item 300’, column 5, lines 36-39; additionally, since the ink is not part of the claimed printing plate, this is deemed to be an intended use of the plate; the hydrophobic layer of Huber et al. is more than capable of blocking permeation by the solvent of ‘an’ ink formed on the substrate in a pattern), 	a layer that blocks permeation by the solvent (again, since the ink is not part of the claimed printing plate, this is deemed to be an intended use of the plate; the layer of Hubert et al. is more than capable of blocking permeation by the solvent of ‘an’ ink formed on the substrate), and is a non-image portion formed on the substrate in a pattern (item 24, see coated portion of figure 3F; column 7, lines 34-40), and 	a portion that is formed on a surface of the substrate at an opening portion of the [other] layer (see recesses in Figure 3f; column 7, lines 34-40), 	wherein the elastic body is silicone rubber (column 5, lines 36-39).”.  
 	AAPA discloses that a mold releasing agent used for nanoimprint was, at the time of the filing of the application, a product available commercially (paragraph 48 of Applicant’s specification).  Examiner asserts that one having ordinary skill in the art would know that a mold releasing agent used for nanoimprint would have the property of modifying the wetting property or the surface energy property of the surface of the mold, and, further, that a mold used in nanoimprint is similar to the system used by Hubert et al.  Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use commercially available mold release agent of AAPA as the fluorosilicone of Hubert et al. because it has been shown to be suitable for the intended purpose of modifying the wetting and/or surface energy properties of a surface.  Applicant further states in paragraph 48 that said commercially available mold releasing agent is an example of a polysiloxane including two-dimensional crosslinking structure.
 	Regarding the limitations that the hydrophobic solvent permeation prevention layer be a non-image portion formed on the substrate and that the hydrophilic portion be an image portion formed on a surface of the substrate, these amount to intended uses of the plate; the modified plate of Hubert et al. is more than capable of being used in a system wherein the ink/imprint material has opposite hydrophilic nature. 	Regarding claim 3, Hubert et al. further disclose “wherein a surface of the hydrophobic solvent permeation preventing layer side of the substrate is flat (see figure 3F).” 	Regarding claim 4, Hubert et al. further disclose “wherein the surface of the substrate includes a concave portion at the opening portion of the hydrophobic solvent permeation preventing layer (see Figure 3F).”
. 

Response to Arguments
Applicant’s arguments filed 02/23/2021 have been considered but are moot in view of the new grounds of rejection. 

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853